DETAILED ACTION
This office action is in response to the amendments/remarks filed on 12/30/2020. Claims 10-18 are pending.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant’s arguments with respect to the rejection under 35 USC 102 has been considered and persuasive on pages 2-4 of the remarks. 
Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious a method for performing shifts in a dog clutch element of a transmission system of a hybrid vehicle, the hybrid vehicle having driven wheels, an internal combustion engine with a crankshaft, an input shaft connected to the crankshaft, an output shaft connected at least indirectly to the driven wheels, an electric machine being in engagement with the input shaft, and an automatic transmission or a transmission which is shiftable in an automated manner between the input shaft and the output shaft, the transmission having the dog clutch element for a releasable coupling of two transmission elements, specifically in the step of “subsequently braking or accelerating the internal combustion engine to a desired target rotational speed via the electric machine” and in combination with remaining steps of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659